ACCEPTED
                                                                                                                                        12-14-00274-CR
                                                                                                                           TWELFTH COURT OF APPEALS
                                                                                                                                         TYLER, TEXAS
                                                                                                                                   12/2/2015 4:53:56 PM
                                                                                                                                              Pam Estes
                                                                                                                                                 CLERK

                                            PHILIP C, F L E T C H E R
                                                      A T T O R N E Y AT             LAW
                                                         8 0 0 N O R T H     MALXJUTD
                                                      PALESTINE, T E X A S          7 5 8 0 1
                                                    T E L E P H O N E ( 9 0 3 ) 7 3 1 -AAAO
                                                     FACSIMILE ( 9 0 3 ) 7 3 1 - 4 4 7 4
                                                                                                                  FILED IN
                                                                                                           12th COURT OF APPEALS
                                                                                                                TYLER, TEXAS
                                                       December 2, 2 0 1 5                                 12/2/2015 4:53:56 PM
                                                                                                                  PAM ESTES
                                                                                                                    Clerk
Mrs. Cathy Lusk
Twelfth Court of Appeals
1517 W e s t Front Street, Suite 3 5 4
Tyler, T e x a s 7 5 7 0 2

Re;       B r a n d o n W i l l i a m s v. T h e S t a t e o f T e x a s , A p p e a l N o . 1 2 - 1 4 - 0 0 2 7 4 - C R

Dear Mrs. Lusk:
       In a c c o r d a n c e w i t h R u l e 4 8 . 4 , 1 certify t h a t o n N o v e m b e r 2 4 , 2 0 1 5 , 1 s e n t a c o p y o f
this Court's Opinion t o B r a n d o n W i l l i a m s a t h i s last k n o w n address. T h a t letter a l s o
advised B r a n d o n W i l l i a m s o f h i s right t o p u r s u e a Petition f o r Discretionary R e v i e w
according t o T e x a s R u l e o f Appellate P r o c e d u r e 68. T h e letter a n d opinion w e r e mailed
using certified mail, return receipt requested.

          If y o u h a v e a n y q u e s t i o n s , p l e a s e f e e l f r e e t o c o n t a c t m e .




PCFijsh
Enclosures
                                              PHILIP C. F L E T C H E R
                                                        ATTORNEY AT L A W
                                                            8 0 0 N O R T H     M A L L A R D
                                                         PALESTINE, T E X A S          7 S 8 0 1
                                                       T E L E P H O N E ( 9 0 3 ) 7 3 1 ^ 4 4 4 0
                                                        FACSIMILE ( 9 0 3 ) 7 3 1 - 4 4 7 4



                                                         November 24, 2 0 1 5


CMRRR NO. 7002 2410 0004 1477 6786
Mr, B r a n d o n W i l l i a m s
TDCJ No. 1378120
Gib Lewis Unit
777 F M 3497
Woodville, Texas 75990
Re:                               Brandon Williams v. T h e State o f T e x a s
Appeal Number:                     12-14-00274-CR
Trial Number:                     31599
Dear. Mr. Williams:
       I received t h e opinion f r o m t h e T w e l f t h C o u r t of Appeals. E n c l o s e d is a c o p y o f that
opinion a n d t h e judgment f r o m that court. T h e Court of Appeals ruled against y o u i n that
they found that the statements that you m a d e to the deputy at the scene of the arrest w e r e
admissible because they w e r e not the product of a custodial interrogation given without
Miranda warnings
            T h e next level t oyour appeal would be t o the Court o f Criminal Appeals in Austin,
Texas. T h e Court of Criminal Appeals is not required t o hear appeals, unlike the Twelfth
Court of Appeals. T h e Court of Criminal Appeals h a s discretionary review authority in
criminal cases. Should y o u decide t o proceed t o the next level o f appeal in your case,
therefore, y o u w o u l d n e e d t o file a P e t i t i o n f o r Discretionary R e v i e w ( P D R ) w i t h i n thirty
days o fthe date ofthe opinion o fthe Twelfth Court ofAppeals pursuant to T e x a s Rule of
Appellate Procedure 6 8 . I a m including Section Five o f t h e T e x a s Rules o f Appellate
Procedure, Rules 66-79, for your convenience. T h e date of the opinion w a s N o v e m b e r 18,
2015, s o a P D R w o u l d b e d u e t o b e filed with t h e T w e l f t h Court o f A p p e a l s n o later t h a n
thirty (30) days f r o m this date. T h e T w e l f t h Court o f A p p e a l s w o u l d fonward a n y P D R t o
t h e C o u r t o f Criminal Appeals. T h e address t o t h e T w e l f t h C o u r t o f A p p e a l s is 1 5 1 7 W e s t
Front Street, Suite 354, Tyler, T e x a s 75702. 1 d o not feel that grounds exist justifying the
filing o f a P D R in y o u r c a s e . W h i l e I d i s a g r e e w i t h t h e Court's ruling, t h e y c o n s i d e r e d t h e
e v i d e n c e i n a t h o r o u g h m a n n e r i n r e a c h i n g t h e i r d e c i s i o n . S h o u l d y o u f e e l o t h e n / v i s e , it
w o u l d b e u p t o y o u t o draft a n d file t h e P D R in a t i m e l y m a n n e r .

           if y o u h a v e a n y q u e s t i o n s , p l e a s e d o n o t h e s i t a t e t o c o n t a c t m y o f f i c e .




PCF:jsh
Enclosure
                                             .....nee   I     "^^'^           —

       nJ
       a




            a
            a




                                                                  5ee   Reverse




S E N D E R : CO/WPi.eTe THIS      SECTION                   COMPLETE       THIS ScCTlOrJ   ON   D£:Ul/enY

  Con^i^etG items 1 , 2 , and 3 . Also complete              A. ^^^ttura
  item 4 if Restricted Delivery is desired.                                                                  •       Agent
  Print your name and a d d r a ^ on the reverse             X                                               •       Adcfaessee
  so tiiat w e can return the card to you.
                                                                                                     C. Dateof Deljvay
  Attach this card to ttw I ^ K ^ o f ttie mailpiece,
  or on the front if s p a c e pennits.
                                                                  ideftuoyaddnesscHferefTttromiteml?             •
1. Article Addressed to:
                                                                 H YES, enter daHvetyadctrBSSbekMr.          •       tto




                                                             3. Service 1Vpe
                                                                • CeftmedMaS          • Express Mall
                                                                • Reglsterad          M Return F t a c ^ for Merchandise
                                                                                      Q ao.D.
                                                             4. Restrtcted OeRvery? ^Exfra


                                            7 0 0 5 a m a DDDM m ? ? 7 0 2 6
                           i2001               Domestic Ratum Reoeftrt